Citation Nr: 0501256	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for allergic 
rhinoconjunctivitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1978 to April 
1979.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the above claims.  The veteran requested 
a hearing but canceled her request in June 2004.  

The claim for service connection for allergic 
rhinoconjunctivitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asthma was not noted at the time of entry into active 
service but the probative evidence clearly and unmistakably 
establishes that appellant's asthma existed before 
examination, acceptance and enrollment.  

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting asthma was not permanently 
aggravated during active service.  


CONCLUSION OF LAW

Bronchial asthma preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's enlistment physical examination report dated in 
April 1978 does not note asthma or allergic 
rhinoconjunctivitis.  In her self-reported medical history as 
part of her enlistment examination, the veteran noted 
allergies to dust affecting the eyes and the nose, and to 
wool, causing redness and itching.  She reported having no 
asthma.  Clinical evaluation of the nose, eyes, and lungs, 
was normal.  Chest x-ray was negative.

Service medical records show that in August 1978, the veteran 
reported that she had asthma as a child.  She was diagnosed 
as having an upper respiratory infection.  It was noted that 
she had been treating herself with a "Bronchaid -  Mist" 
for asthma.  

On September 18, 1978, the veteran was seen with complaints 
of dust allergy and asthma, with symptoms including labored 
breathing, wheezing, and sensation of weight on her back, 
aggravated by running or exposure to outside.  She again gave 
a history of asthma, with no medications.  An examination 
showed no pulmonary congestion and was entirely within normal 
limits.  On September 20, 1978, the veteran reported that she 
had run three miles last evening and had an asthma attack.  
On September 21, 1978, the complained of asthma attacks while 
doing physical training.  She was referred for an allergy 
consult.  

On allergy consultation in November 1978, the veteran gave a 
history of childhood asthma which she seemed to have 
outgrown.  She reported that she had not been seen by a 
physician since 1967.   She reported infrequent attacks 
treated by rest and recently Bronchaid mist.  Her condition 
was aggravated by dust, animal danders, smoke, smog, and 
field duty.  She stated that she had no problems in boot 
camp.  She said that during the past week she had two bad 
attacks and now cannot run at all.  Physical examination was 
essentially normal.  The examiner diagnosed asthma, by 
history.   

In December 1978, pulmonary function tests revealed 
reversible airway obstruction.   There was mild obstructive 
lung disease, with lung volumes and diffusion capacity within 
normal limits.  

The veteran was again seen following an asthma attack on 
January 3, 1979.  She said that the medication was not really 
helping.  The examiner observed that the veteran had to take 
a deep breath before talking.  She gave a long history of 
childhood asthma with congestions, facial swelling, wheezing, 
and a nonproductive cough.  Wheezing was noted on 
examination.  A chest x-rays revealed a questionable right 
lower lobe infiltrate.  The examiner diagnosed an acute 
asthma attack triggered by an allergic [illegible] versus 
viral upper respiratory infection.

The veteran underwent an allergy consultation on January 15, 
1979.  She gave a history of recurrent, symptomatic wheezing 
brought on by different environmental exposures and exercise.  
She said that these symptoms had significantly interfered 
with the performance of her duty and had not been controlled 
by usual medical management.  The impression was bronchial 
asthma.  

On January 19, 1979, the veteran denied a history of asthma; 
however, the examiner noted that this was contraindicated 
throughout the records.  The impression was asthma 
(questionable bronchial) versus viral upper respiratory 
infection.  The veteran was to continue taking her asthma 
medications.    

In February 1979, the veteran was evaluated by a Medical 
Evaluation Board for complaints of recurrent episodes of 
shortness of breath, cough and wheezing brought on by 
exercise such as physical fitness testing, conditioning 
routines, and on exposure to field conditions.  Bronchial 
asthma had been present since childhood and required close 
medical attention prior to entering service.  While on leave 
in December 1978 and January 1979, the veteran had several 
episodes of wheezing, rhinorrhea, and severe eye swelling on 
exposure to environments containing animals.  These symptoms 
had become more significant since entering service and 
interfered with performance of duty.  

The physical examination was unremarkable except for a Wright 
peak flow rate of 450 liters per minute.  Allergy skin 
testing revealed multiple significant sensitivities to 
pollens, molds, danders, and house dust.  Pulmonary function 
testing confirmed findings of reversible obstructive airway 
disease.  A chest roentgenogram was normal.  In spite of an 
intense regimen of treatment, her symptoms persisted.  

Duty was limited to sedentary indoor activities since 
prolonged physical exertion and exposure to field conditions 
resulted in increased symptoms.  The veteran was diagnosed 
with bronchial asthma with allergic and exercise induced 
components, and allergic rhinoconjunctivitis.  It was noted 
that these conditions existed prior to service, and were 
"service aggravated."  

The Medical Board wrote the appellant's physical disability 
was not compatible with service and that satisfactory control 
could not be achieved without long-term intense medical 
management.  This condition had existed prior to service 
entry and had been temporarily aggravated while in service.  
Although the symptoms of asthma and rhinitis increased while 
in service primarily because of increased allergen exposure, 
it was expected that no permanent aggravation of symptoms 
would result.  The veteran was notified of the findings and 
recommendations of the Board and did not wish to submit a 
rebuttal statement.  

The Medical Evaluation Board referred the veteran's case to 
the Office of Naval Disability Evaluation, which noted in 
March 1979 that the disabilities existed prior to enlistment 
and were not ratable.  

The claims file includes the veteran's medical records of May 
1996 to January 2002 from Mullikin Medical Center; records of 
October 1999 to October 2001 from Patrick S. Williams, M.D. 
and Bryan Chitwood M.D.; and a statement from Michael J. 
Noonan, M.D., dated in February 2002.  The Records from 
Mullikin Medical Center and Drs. Williams and Chitwood show 
diagnoses and on-going treatment for asthma, allergies, and 
rhinitis.  These records do not contain medical opinions 
regarding the claimed in-service aggravation.  In a medical 
statement, Dr. Noonan noted the veteran participated in a 
series of asthma research studies since he started treating 
her in July 1996.  He did not provide a medical opinion as to 
the history of the veteran's disabilities or regarding the 
claimed in-service aggravation.  

In a June 2004 VA respiratory examination for asthma, it was 
noted that the examiner reviewed the claims folder.  The 
veteran reported that she essentially grew out of her 
childhood asthma, and that she did not have asthma at the 
time she entered service.  She was exposed to allergens, and 
essentially had asthma requiring medication since service.  
She used over the counter inhalers until 1984, when she 
started seeing a doctor, and started using inhalers in the 
1990s that she continued using until the present time.  The 
VA examiner wrote that the veteran's in-service pulmonary 
function test results were consistent with reversible airway 
disease or asthma and her current symptoms were in the mild 
persistent range.  She had a strong history of allergy 
hypersensitivity to multiple exposures in the environment, 
which could also trigger her asthma.  

Based on a review of symptoms and information, the examiner 
did not find evidence in the veteran's history to conclude 
any aggravation of asthma.  Based on her history and previous 
tests, the examiner found that her current symptoms and 
asthma problems were consistent with the natural progression 
of the disease and her strong history of allergies.  The 
examiner stated that the asthma symptoms in the military were 
most consistent with an exacerbation of her condition due to 
exposures, and not permanent change in her condition.  In 
sum, the examiner stated that military service and exposures 
during the military could have exacerbated the veteran's 
asthma as well as her current environmental exposures; 
however, there was no direct evidence to substantiate 
aggravation.  The current symptoms and asthma problems were 
consistent with the natural progression of the disease and 
her strong history of allergies.  

In a July 2004 VA examination for allergic 
rhinoconjunctivitis, the veteran reported that she had a lot 
of stress while in service, which she thought may have 
aggravated her asthma condition which she had since she was a 
child.  She reported long-term difficulty breathing out of 
the right side of her nose, but denied any connection to 
service.  She also noted no increased allergen presence while 
in service that could have brought about any problems, but 
attributed the problems she has with her nose to the stress 
she had while in service.  The examiner noted there were 
symptoms of allergic rhinoconjunctivitis, but the veteran did 
not feel it was militarily related, except for the stress she 
encountered.  The examiner said "this is generally not 
considered a causative issue for rhinitis."  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of her and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records submitted by the veteran.  The veteran has 
not indicated the existence of additional relevant records 
that the RO failed to obtain.  Thus, VA has assisted the 
veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with VA 
medical examinations in June and July 2004.  Accordingly, 
having determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim on the merits.  


B.  Service connection for bronchial asthma

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently. Increase 
in the degree of disability during service may not be 
disposed of routinely as natural progress nor as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing. 

For purposes of 38 U.S.C.A. § 1131, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court of Appeals for Veterans Claims, CAVC, 
raised the question of the proper interpretation of sections 
1111 and 1153 and the validity of the pertinent part of 
38 C.F.R. § 3.304(b) under that interpretation).  

A veteran employed in the active military service for six 
months or more shall be presumed to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that appellant's asthma existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that, for peacetime service, the 
presumption of soundness is overcome where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Wagner v. Principi, No. 02-7347, slip op. at 8-9 (Fed. Cir. 
June 1, 2004) (citing 38 U.S.C. § 1132).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. §§ 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  

Appellant seeks service connection for bronchial asthma, 
which was not noted at the time she had been examined, 
accepted and enrolled for active service.  While she noted 
allergies to wool and dust, she specifically denied having 
had asthma prior to active service.  However, during her in-
service treatment, she reported having experienced asthma as 
a child.  

Despite the appellant's subsequent statements that asthma 
preexisted active service, asthma was not noted at the time 
of enlistment examination.  Consequently, she is presumed to 
have been in sound condition at that time and the presumption 
of soundness applies in this case.  See 38 U.S.C.A. §§ 1111, 
1132, 1137.  Therefore, the initial question is whether the 
evidence clearly and unmistakably demonstrates that 
appellant's asthma preexisted active service.  

The Board acknowledges that whether a veteran's history alone 
may be "clear and unmistakable" evidence sufficient to rebut 
the presumption of soundness is doubtful.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 
466 (1995).  The presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A higher court has explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

Here, the Board finds that the evidence clearly and 
unmistakably, or undebatably, demonstrates that appellant's 
asthma preexisted her entry into the military service in 
April 1978, based on her in-service treatment records where 
she stated she had asthma since the third grade and the 
conclusions of the Medical Board.  A military medical doctor, 
based on the veteran's history and a current examination, to 
include pulmonary function tests, made a medical 
determination that the veteran's asthma existed prior to her 
entrance onto active duty.  The Board finds that this medical 
determination, which was based on a history taken directly 
from the veteran and clinical examination, is clear and 
unmistakable evidence to rebut the presumption of soundness.  
See Gahman v. West, 12 Vet. App. 406 (1999).

The above evidence is undisputed in this case.  The Board 
also notes that appellant does not contend that her asthma 
was incurred during active service.  Rather, she argues that 
her preexisting disability was aggravated by her active 
service.  Therefore, the Board finds that while asthma was 
not noted at the time of entry into active service, the 
evidence clearly and unmistakably establishes that the 
appellant's asthma existed before examination, acceptance and 
enrollment.  38 U.S.C.A. §§ 1132; Wagner, No. 02-7347, slip 
op. at 9; see VAOGCPREC 3-2003 (July 16, 2003).  

The next question is whether the evidence clearly and 
unmistakably demonstrates that her disability was not 
aggravated by service.  The veteran's asthma was asymptomatic 
upon entry into service and symptomatic upon discharge from 
service.  Although the Medical Board stated that the pre-
service asthma was "service aggravated," the physician 
specifically concluded that this condition was only 
"temporarily aggravated" during service.  The Medical Board 
further concluded that although the symptoms of asthma 
increased while in service primarily because of increased 
allergen exposure, it was expected that no permanent 
aggravation of symptoms would result.  

These findings show that the episodes of asthma during active 
service were acute, i.e., a temporary flare-up of a 
preexisting condition.  These findings are also highly 
probative in this case as the physicians actually observed, 
examined and treated appellant at the time of the in-service 
events.  These physicians were in the best position to 
determine that appellant's asthma was only "temporarily" 
aggravated.  

Additionally, the VA examiner in June 2004 wrote that while 
asthma could have been exacerbated by exposures during 
service, it could also be triggered by the veteran's strong 
history of allergy hypersensitivity to multiple exposures in 
the environment.  Based on the review of her symptoms and 
information, the examiner did not find evidence in the 
veteran's history to conclude any aggravation of her asthma.  
The examiner specifically stated that the veteran's asthma 
symptoms in the military were "most consistent with an 
exacerbation of her condition due to exposures, and not 
permanent change in her condition," and the current symptoms 
and asthma problems were "consistent with the natural 
progression of the disease and her strong history of 
allergies."  The physician certified review of all the 
evidence in the claims folder in connection with the opinion, 
and provided a definitive opinion with clear rationale.  

The probative medical opinions clearly and unmistakably 
demonstrate that the appellant's preexisting asthma was not 
permanently aggravated during service.  The Board has an 
obligation to rely on independent medical evidence to support 
its findings when weighing the probative value of the 
evidence and must not refute medical evidence of record with 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The medical evidence that the 
veteran's condition was not permanently aggravated by service 
is not contradicted by any competent medical evidence.  As 
noted above, merely a temporary flare-up of symptoms does not 
satisfy the level of proof necessary to show aggravation.  
See Davis, 276 F.3d at 1345; 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Further, acute allergic manifestations subsiding 
in the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  See 
38 C.F.R. § 3.380.

The only remaining evidence that appellant's asthma was 
aggravated by active service consists of her own statements.  
Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing 
Vanerson v. West, 12 Vet. App. at 261.  

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes shows that the preexisting asthma was not 
aggravated during active service.  Consequently, the 
presumption of soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that appellant's asthma was not 
aggravated by active service.  VAOGCPREC 3-2003.   The Board 
concludes that asthma preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. § 1111, 1131, 
1132, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.304, (2003).  


ORDER

Entitlement to service connection for asthma is denied.  




REMAND

Unfortunately, a remand is required in this case.  The 
veteran was afforded a VA examination in July 2004 concerning 
the claim for service connection for allergic 
rhinoconjunctivitis.  However, the examiner did not provide 
an adequate medical opinion.  This must be accomplished on 
remand.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Return the claims folder to the 
examiner that saw the veteran in July 
2004.  The examiner should state in the 
report that the claims folder was 
reviewed.  

The examiner is asked to state:

a)  Whether it is at least as likely as 
not that the veteran currently suffers 
from allergic rhinoconjunctivitis.  

b)  If so, whether pre-existing allergic 
rhinoconjunctivitis underwent a permanent 
increase in severity (i.e., was 
aggravated) during service.  Was any such 
aggravation beyond the natural progression 
of the disability?  

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

If the examiner determines that re-
examination of the veteran is required in 
order to provide the requested opinions, 
or if the examiner that saw the veteran in 
July 2004 is not available, then an 
appropriate examination should be 
scheduled.

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


